United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2987
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Heron Velez-Paz,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 24, 2009
                                Filed: April 29, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       After Heron Velez-Paz pleaded guilty to illegal reentry after having been
deported following an aggravated-felony conviction, in violation of 8 U.S.C.
§ 1326(a), (b)(2), the district court1 sentenced him within the advisory Guidelines
range to 46 months in prison and 2 years of supervised release. On appeal, his counsel
has filed a brief under Anders v. California, 386 U.S. 738 (1967). For the reasons
discussed below, we affirm.



      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
       Counsel argues that Velez-Paz’s conviction is not supported by sufficient
evidence. We conclude that this argument is foreclosed by Velez-Paz’s unconditional
guilty plea. See United States v. Jennings, 12 F.3d 836, 839 (8th Cir. 1994).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment.
                       ______________________________




                                         -2-